Case 2:17-cv-00731-JAD-VCF Document 34 Filed 11/14/18 Page 1 of 2




                                               ECF No. 34
Case 2:17-cv-00731-JAD-VCF Document 34 Filed 11/14/18 Page 2 of 2




  Based on the parties' stipulation [ECF No. 34] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                             _________________________________
                                                        ________  _____
                                                                      _ _______
                                                                              _________
                                                                                     _ _
                                             U.S. Districtt Ju
                                                            Judge    JJennifer
                                                             uddgge Je  nnifer A.
                                                                                A DoDorsey
                                                                                    D  rs
                                             Dated: November b 18  18, 2018
